      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 1 of 13



 1   ORRICK, HERRINGTON & SUTCLIFFE LLP                DURIE TANGRI LLP
     ANNETTE L. HURST (SBN 148738)                     DARALYN J. DURIE (SBN 169825)
 2   ahurst@orrick.com                                 ddurie@durietangri.com
     DIANA M. RUTOWSKI (SBN 233878)                    MARK A. LEMLEY (SBN 155830)
 3   drutowski@orrick.com                              mlemley@durietangri.com
     DANIEL D. JUSTICE (SBN 291907)                    JOSEPH C. GRATZ (SBN 240676)
 4   djustice@orrick.com                               jgratz@durietangri.com
     MARIA N. SOKOVA (SBN 323627)                      MATTHAEUS MARTINO-WEINHARDT
 5   msokova@orrick.com                                (SBN 313103) mweinhardt@durietangri.com
     The Orrick Building                               217 Leidesdorff Street
 6   405 Howard Street                                 San Francisco, CA 94111
     San Francisco, CA 94105-2669                      Telephone: +1 415-362-6666
 7   Telephone:    +1 415 773 5700                     Facsimile: +1 415-236-6300
     Facsimile:    +1 415 773 5759
 8                                                     ALLYSON R. BENNETT (SBN 302090)
     MARGARET WHEELER-FROTHINGHAM (Pro                 abennett@durietangri.com
 9   Hac Vice)                                         PETER S. HORN (SBN 321358)
     mwheeler-frothingham@orrick.com                   phorn@durietangri.com
10   51 West 52nd Street                               953 East 3rd Street
     New York, NY 10019-6142                           Los Angeles, CA 90013
11                                                     Telephone: +1 213 992 4499
     Telephone: +1 212 506 5000
                                                       Facsimile: +1 415 236 6300
12   Facsimile: +1 212 506 5151
                                                       Attorneys for Defendant Amazon.com, Inc.
13   Attorneys for Plaintiff Williams-Sonoma, Inc.

14

15                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18

19
     WILLIAMS-SONOMA, INC.,                          Case No.: 18-cv-07548-AGT
20
                      Plaintiff,                     FURTHER JOINT CASE
21                                                   MANAGEMENT STATEMENT
           v.
22                                                   Date:    September 4, 2020
     AMAZON.COM, INC.,                               Time:    10:00 am.
23                                                   Ctrm:    Telephonic
                      Defendant.                     Judge:   Alex G. Tse
24

25                                                   Complaint Filed:   December 14, 2018

26

27

28
                                                                      FURTHER JOINT CASE MANAGEMENT
                                                                  STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 2 of 13



 1                        FURTHER CASE MANAGEMENT STATEMENT

 2          Pursuant to Civil L.R. 16-10(d), the Court’s August 17, 2020 Order (Dkt. 125), and the

 3   Standing Order For All Judges of the Northern District of California, Plaintiff Williams-Sonoma,

 4   Inc. (“WSI”) and Defendant Amazon.com, Inc. (“Amazon”) (collectively, “the Parties”), by and

 5   through undersigned counsel, jointly submit this Further Joint Case Management Statement.

 6   1.     JURISDICTION AND SERVICE
 7          This Court has subject matter jurisdiction over WSI’s Patent Act, Lanham Act, and

 8   Copyright Act claims pursuant to federal question jurisdiction, 28 U.S.C. §§ 1331, 1338. This

 9   Court has supplemental jurisdiction over the claims arising under California state law pursuant to
10   28 U.S.C. § 1367. No issues exist as to personal jurisdiction or venue. WSI served the

11   Complaint and Summons on Amazon. Dkt. 12. Amazon accepted service of the Complaint. No

12   other parties remain to be served.

13   2.     FACTS
14          WSI began operating an online storefront under the name WILLIAMS SONOMA in

15   1999, and it owns federal trademark registrations covering the provision of certain retail services

16   under the WILLIAMS SONOMA mark. WSI claims that its rights in the name WILLIAMS

17   SONOMA are infringed by the way that Williams Sonoma goods are displayed when they are

18   listed for resale by third parties on Amazon.com and by the way the WILLIAMS SONOMA mark

19   is used in Amazon.com advertising. For instance, WSI asserted that the manner in which
20   Amazon not only identified WILLIAMS SONOMA in the product title on product listings, but

21   also included the phrase “by WILLIAMS-SONOMA” directly beneath the product title and

22   included “Best Selling Products from Williams-Sonoma” further down the page, are likely to

23   lead, and have led, consumers to be confused as to an affiliation between WSI and Amazon.

24   Amazon contends, for its part, that consumers understand that products are offered on

25   Amazon.com by third-party sellers, not just by the manufacturers of those products. WSI does

26   not sell its goods on Amazon.com directly.

27          Since WSI initiated the lawsuit, Amazon has made several changes to its use of the

28   WILLIAMS SONOMA mark. For instance, when WSI filed the Complaint, clicking on the “by
                                                                       FURTHER JOINT CASE MANAGEMENT
                                                    1              STATEMENT, CASE NO. 18-CV-07548-EDL
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 3 of 13



 1   Williams-Sonoma” link on product detail pages (“PDPs”) led to a landing page that displayed the

 2   phrase “Shop Williams-Sonoma” as a headline, which WSI asserted falsely indicated that

 3   consumers were browsing a shop offered by, authorized by, or affiliated with WSI. That page

 4   now displays results for “Williams-Sonoma.” Also, the “by [brand]” link on PDPs was changed

 5   from “by Williams-Sonoma” to “Brand: Williams-Sonoma”.

 6          Nevertheless, WSI continues to have concerns, which Amazon believes are unfounded.

 7   First, WSI asserts it has no way to assure the changes Amazon has made are permanent. Amazon

 8   responds that the way to ensure that changes are permanent, if they are satisfactory to both

 9   parties, is to enter into an agreement to that effect, and that these changes are not required by
10   trademark law. Second, WSI asserts that Amazon still uses the WILLIAMS SONOMA mark in

11   ways that WSI contends are confusing. For instance, WSI asserts that Amazon continues to use

12   the WILLIAMS SONOMA mark along with the phrase “Official Site” in advertising on third-

13   party platforms:

14

15

16

17

18

19
     Amazon responds that it is not confusing to state that an advertisement leads to Amazon’s official
20
     site. Other examples in dispute include placement of the buy button (“Add to Cart,” “Buy Now”)
21
     before the seller of the product is identified and listing unbranded products in search results for
22
     “Williams Sonoma.” Amazon responds that Amazon’s interface makes clear during the buying
23
     process who the seller is, and what the brand of the product is, and that WSI’s preferences about
24
     website design are not enforceable using trademark law. Third, WSI asserts that WILLIAMS
25
     SONOMA-branded perishable goods are still being sold by third parties on the Amazon.com
26
     platform, potentially passed their expiration date and without WSI’s ability to control the quality
27
     of the goods. Amazon responds that a suspicion that some third-party sellers are “potentially”
28
                                                                        FURTHER JOINT CASE MANAGEMENT
                                                     2              STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 4 of 13



 1   violating Amazon’s policies regarding expiration dates of perishable products is not a basis for a

 2   trademark claim.

 3          WSI also sells items under its “west elm” brand, and holds patents covering the design of

 4   these items. WSI asserts that Amazon has sold items under its “Rivet” furniture line that infringe

 5   WSI’s Patent Nos. No. D815452, D818,750, D836,822, and D836,823 for a chair, a table, a floor

 6   lamp, and a table lamp, respectively. Specifically, WSI asserts that the following five Amazon

 7   Rivet products infringe its design patents: (1) the Rivet Modern Upholstered Orb Office Chair

 8   (the “Rivet Orb Chair”); (2) the Rivet Retro Two-Orb Tree Lamp (the “Rivet Tree Lamp”);

 9   (3) the Rivet Modern Glass Globe and Modern Table Lamp (the “Rivet Table Lamp”); and (4) the
10   Rivet Bowlyn Mid-Century Coffee Table (the “Rivet Bowlyn Coffee Table”); and (5) the Rivet

11   Mid-Century Modern White Marble and Walnut Coffee Table, 24” (the “Rivet Marble and

12   Walnut Coffee Table”). Amazon responds that these products do not infringe any valid WSI

13   design patent. WSI also claims trademark rights in the terms ORB and SLOPE, and asserts that

14   Amazon’s Rivet Orb Chair and its Rivet Industrial Slope Top-Grain Leather Swivel Office Chair

15   infringe WSI’s common law rights in those marks. Amazon responds that WSI does not have any

16   trademark rights in the words “orb” and “slope.”

17          On March 20, 2020 WSI filed a Motion for Leave to File a Second Amended and

18   Supplemental Complaint (“SAC”) to add a copyright infringement claim. Dkt. 92. On May 01,

19   2020 the Court granted WSI’s motion, and WSI filed the SAC asserting that when multiple sellers
20   upload photographs to a product listing for a WSI product, Amazon selects, copies, and publicly

21   displays WSI’s copyrighted photographs in order to sell products on its marketplace, and,

22   specifically that Amazon selected an image of WSI’s peppermint bark covered by Copyright Reg.

23   No. TX0007818118 (“the Stacked Bark Image”) for copying and public display, constituting

24   direct copyright infringement. Dkt. 105 & 106. The SAC further asserts that discovery will show

25   that Amazon also infringed numerous additional copyrighted works. Dkt. 106. Amazon denies

26   these allegations.

27          Currently, WSI alleges eleven causes of action against Amazon based on the manner in

28   which certain Williams Sonoma items are advertised, offered for sale, and sold on Amazon.com
                                                                      FURTHER JOINT CASE MANAGEMENT
                                                   3              STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 5 of 13



 1   and Amazon’s sale of the Rivet items listed above. Those causes of action are for:

 2   (1) infringement of the ’452 Patent, (2) infringement of the ’823 Patent, (3) infringement of the

 3   ’822 Patent, (4) infringement of the ’750 Patent, (5) federal trademark infringement and

 4   trademark counterfeiting under Section 32(1) of the Lanham Act, (6) federal trademark dilution

 5   of the WILLIAMS SONOMA mark, (7) unfair competition under Section 43(A) of the Lanham

 6   Act, (8) common law unfair competition/trademark infringement, (9) dilution under California

 7   law, (10) violation of California unfair competition law, and (11) direct infringement of

 8   copyright. Dkt. 106.

 9   3.     LEGAL ISSUES:
10          The Parties identify the following disputed points of law at this time:

11                 Whether Amazon has infringed the ’452, ’750, ’822, and ’823 Patents (35 U.S.C.

12                  § 271);

13                 Whether the ’452, ’750, ’822, and ’823 Patents are invalid;

14                 Whether Amazon has used a counterfeit of WSI’s registered WILLIAMS

15                  SONOMA service mark in connection with online retail services (15 U.S.C.

16                  § 1114(1));

17                 Whether Amazon has used the WILLIAMS SONOMA mark in a manner likely to

18                  cause confusion as to the affiliation, connection, or association between Amazon

19                  and WSI, or as to the origin, sponsorship, or approval of the sale of WSI’s goods,
20                  retail services, or commercial activities via Amazon.com (15 U.S.C. § 1125(a));

21                 Whether the appearance of the WILLIAMS SONOMA mark on Amazon.com and

22                  in Amazon advertising, to the extent it is used in connection with third-parties’ re-

23                  sale of WILLIAMS SONOMA branded goods, is protected by the first sale

24                  doctrine or by the doctrine of nominative fair use;

25                 Whether the WILLIAMS SONOMA mark is famous and whether Amazon has

26                  used the WILLIAMS SONOMA mark in a manner that has diluted the mark (15

27                  U.S.C. § 1125(c); Cal. Bus. & Prof. Code § 14200 et seq.);

28
                                                                       FURTHER JOINT CASE MANAGEMENT
                                                    4              STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 6 of 13



 1                Whether WSI owns common law trademarks in SLOPE and ORB and whether

 2                 Amazon has infringed any rights of WSI in SLOPE and ORB;

 3                Whether Amazon has engaged in unfair competition (15 U.S.C. § 1125(a); Cal.

 4                 Bus. Prof. Code § 17200, et seq.);

 5                Whether Amazon engaged in direct copyright infringement (17 U.S.C. § 501 et

 6                 seq.) by copying, reproducing, indexing, storing, distributing, adapting, and/or

 7                 publicly displaying WSI’s Stacked Bark Image;

 8                Whether Amazon is entitled to 17 U.S.C. § 512 safe harbor protection for alleged

 9                 copyright infringement;
10                Whether Amazon’s actions were willful;

11                Whether WSI is entitled to compensation, disgorgement of profits, corrective

12                 advertising, or other damages for any proven trademark counterfeiting, trademark

13                 infringement, trademark dilution, patent infringement, unfair competition,

14                 copyright infringement, and if so, the amount;

15                Whether WSI is entitled to injunctive relief (15 U.S.C. § 1116; 35 U.S.C. § 283;

16                 17 U.S.C. § 502);

17                Whether any Party is entitled to statutory damages, treble damages, attorneys’

18                 fees, and costs, and if so, the amount (15 U.S.C. § 1117; 35 U.S.C. § 285; 17

19                 U.S.C. §504).
20   4.     MOTIONS
21          On February 05, 2019 Amazon filed its Motion to Dismiss WSI’s Complaint. Dkt. 23.

22   On May 02, 2019 the Court denied the motion. Dkt. 39. On March 20, 2020 WSI filed its

23   Motion for Leave to File a Second Amended and Supplemental Complaint to add a copyright

24   claim. Dkt. 92. On May 01, 2020 the Court granted WSI’s motion. Dkt. 105. On May 20, 2020

25   Amazon filed a Motion to Dismiss WSI’s Second Amended and Supplemental Complaint

26   (“SASC”). Dkt. 110. On August 17, 2020 the Court denied the motion. Dkt. 125. There are no

27   pending motions.

28
                                                                     FURTHER JOINT CASE MANAGEMENT
                                                  5              STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 7 of 13



 1   5.     AMENDMENT OF PLEADINGS

 2          WSI’s SAC pleads copyright infringement with respect to all product detail pages

 3   displaying WSI photos when selected by Amazon from among multiple choices supplied by

 4   sellers, and the SAC identifies at least one specific photo. WSI expects other infringed photos

 5   will be identified during discovery. Amazon has not received subsequent takedown notices from

 6   WSI with respect to any other images. WSI does not believe that further amendment is required

 7   to ensure that such additional photos are encompassed within the scope of the pleadings, but to

 8   the extent Amazon disagrees, WSI proposed a further deadline to amend/supplement of January

 9   10, 2021.

10          Amazon does not anticipate further amendment of the pleadings and disagrees that WSI

11   should have any additional time to amend or supplement the SAC, or that the SAC pleads

12   copyright claims as to works that are not mentioned anywhere in the SAC; if WSI would seek to

13   amend the SAC, then it must do so (if at all) only with leave of the Court. This case has been

14   pending since 2018, and WSI has had ample time to investigate any use of its photos by sellers on

15   Amazon.com.

16   6.     EVIDENCE PRESERVATION

17          On June 13, 2019, the Parties filed a Stipulated Protective Order for this case. The Court

18   granted the Protective Order on June 14, 2019. The Parties further stipulated to an ESI order on

19   September 18, 2019, which the Court granted on September 23, 2019.

20   7.     DISCLOSURES

21          The Parties timely complied with the initial disclosure requirements of Fed. R. Civ. P. 26

22   and have supplemented their initial disclosures.

23   8.     STATUS OF DISCOVERY

24          On May 15, 2019, the Court issued a Case Management and Pretrial Order limiting the

25   Parties to 30 interrogatories and 10 depositions, including up to 14 hours of 30(b)(6) deposition,

26   without prejudice to seeking leave for further depositions to the extent permissible under the

27   Federal Rules. Dkt. 46. Since then, the Parties have engaged in discovery. The Parties have

28   propounded document requests and entered into an ESI protocol pursuant to which both Parties

                                                                      FURTHER JOINT CASE MANAGEMENT
                                                    6             STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 8 of 13



 1   have produced a substantial number of documents. To date, WSI has produced 46,652 pages of

 2   documents and Amazon has produced 37,547 pages of documents. The Parties have also

 3   exchanged privilege logs. WSI has propounded 25 interrogatories on Amazon, and Amazon has

 4   propounded 22 interrogatories on WSI. WSI has taken more than 15 hours of 30(b)(6)

 5   depositions. Amazon served its 30(b)(6) deposition notice on WSI in December, but has not yet

 6   taken any 30(b)(6) depositions. WSI has also served an additional 30(b)(6) deposition notice.

 7   The Parties have yet to take any individual fact witness depositions but have informally identified

 8   a number of individuals for deposition. Finally, the Parties have each served several third-party

 9   subpoenas.
10          The Parties intend to convene a global deposition scheduling conference to address all

11   outstanding deposition issues and requests for individual depositions (after the Parties serve their

12   additional copyright discovery), where both Parties come prepared with dates for all witnesses.

13   The Parties expect to convene that conference within two weeks of the case management

14   conference. All depositions will be conducted remotely by video in light of the pandemic.

15   9.     CLASS ACTION:
16          This litigation is not a class action.

17   10.    RELATED CASES:
18          There are no related cases to this litigation.

19   11.    RELIEF
20          WSI respectfully requests that the Court enter judgment in its favor and award the

21   following relief:

22                  Judgment that Amazon willfully infringed the ’452, ’750, ’822, and ’823 Patents;

23                  Judgment that Amazon has willfully infringed and counterfeited WSI’s registered

24                   WILLIAMS SONOMA Mark;

25                  Judgment that Amazon has diluted WSI’s famous WILLIAMS SONOMA Mark;

26                  Judgment that Amazon has committed unfair competition in violation of the

27                   Lanham Act and state law;

28                  Judgment that Amazon has committed common law trademark infringement in
                                                                       FURTHER JOINT CASE MANAGEMENT
                                                     7             STATEMENT, CASE NO. 18-CV-07548-AGT
      Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 9 of 13



 1                 violation of the Lanham Act and state law;

 2                Judgment that Amazon has committed false endorsement in violation of the

 3                 Lanham Act;

 4                Judgment that Amazon has competed unfairly with WSI in violation of WSI’s

 5                 rights under California law;

 6                Judgment that Amazon’s reproduction and display of WSI’s copyrighted images,

 7                 including the Stacked Bark Image, constitutes willful copyright infringement;

 8                A permanent injunction enjoining Amazon from making, using, selling, or

 9                 offering to sell its infringing goods;
10                A permanent injunction enjoining Amazon from using the WILLIAMS

11                 SONOMA mark in conjunction with its online retail services and otherwise

12                 infringing or diluting WSI’s marks;

13                A permanent injunction enjoining Amazon from infringing WSI’s copyrighted

14                 images;

15                Damages, exemplary damages and disgorgement of profits in an amount to be

16                 proven at trial;

17                Enhancement of damages including treble damages required to be awarded for

18                 trademark counterfeiting;

19                Statutory damages of up to $2,000,000 per counterfeit mark per type of goods
20                 sold by Amazon;

21                Statutory damages of up to $150,000 per copyrighted work infringed by Amazon;

22                A declaration that this is an exceptional case;

23                Full costs, corrective advertising, attorneys’ fees, and pre- and post-judgment

24                 interest to the full extent permissible by law; and

25                Such other and further relief as the Court deems just and proper.

26         Amazon denies that WSI is entitled to any relief.

27   12.   SETTLEMENT
28         The Parties have attended several settlement conferences, but the case has not settled. The
                                                                     FURTHER JOINT CASE MANAGEMENT
                                                   8             STATEMENT, CASE NO. 18-CV-07548-AGT
     Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 10 of 13



 1   Parties, however, continue to work on potential settlement. Specifically, the Parties are

 2   continuing to negotiate non-monetary terms, have exchanged drafts of settlement terms, and have

 3   attended settlement conferences on March 10, 2020, April 30, 2020, and June 10, 2020. The

 4   Parties submitted updated settlement conference statements to Judge Spero on August 27, 2020

 5   and are scheduled to have the next settlement conference on September 3, 2020.

 6   13.    CONSENT TO MAGISTRATE JUDGE FOR ALL PURPOSES:
 7          The Parties had previously consented to Magistrate Judge Laporte to conduct all

 8   proceedings prior to her retirement. The case was subsequently reassigned to Chief Magistrate

 9   Judge Spero and then to Magistrate Judge Tse. Dkts. 20, 21, 65, 81.
10   14.    OTHER REFERENCES:
11          The Parties do not believe the case is suitable for reference to binding arbitration, a special

12   master, the Judicial Panel on Multidistrict Litigation, or any other reference.

13   15.    NARROWING OF ISSUES:
14          The Parties do not presently believe that the issues can be narrowed by suggestions to

15   expedite the presentation of evidence at trial or bifurcate of issues, claims, or defenses.

16   16.    EXPEDITED TRIAL PROCEDURES:
17          The Parties do not presently believe that this case can be handled on an expedited basis

18   with streamlined procedures.

19   17.    SCHEDULING:
20          On June 19, 2020 the Parties filed a Joint Stipulation Regarding Case Schedule

21   acknowledging that due to WSI’s SAC and Amazon’s Motion to Dismiss, all future case

22   deadlines would have to be reset, stipulating that the existing case deadlines be taken off calendar,

23   and stipulating that the Parties would meet and confer on a revised case schedule. Dkt. 118. The

24   Court granted in part the Parties’ Joint Stipulation, vacated the June 24, 2020 non-expert

25   discovery deadline, and ordered all other case deadlines to be discussed at the June 26, 2020

26   hearing. Dkt. 199.01. The Court subsequently ordered the parties to meet and confer on a revised

27

28
                                                                        FURTHER JOINT CASE MANAGEMENT
                                                     9              STATEMENT, CASE NO. 18-CV-07548-AGT
     Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 11 of 13



 1   case schedule and submit a joint statement with the new proposed dates. Dkt. 121.01 & 125.

 2          The Parties’ proposed deadlines are as follows:
 3    Event                              Previous Deadline               Proposed Deadline
 4    Non-Expert Discovery                                               February 5, 2021
      Initial Expert Disclosures shall   July 1, 2020                    February 12, 2021
 5    be no later than
      Rebuttal Expert Disclosures        July 31, 2020                   March 12, 2021
 6
      shall be no later than
 7    Expert Discovery                   August 28, 2020                 April 9, 2021
      Dispositive motions                September 10, 2020              April 22, 2021
 8
      Oppositions to Dispositive         October 1, 2020                 May 13, 2021
 9    Motions
      Replies to Dispositive Motions     October 15, 2020                May 27, 2021
10    Last Day for Hearing               November 5, 2020 (or other      June 18, 2021 (or other date to
11    Dispositive Motions                date to be set by the Court)    be set by the Court)
      Jury Trial                         February 2021 (date to be set   September 2021 (date to be set
12                                       by the Court)                   by the Court)
13
     18.    TRIAL:
14
            WSI has made a demand for a jury trial. WSI estimates that seven court days will be
15
     needed for trial. Amazon estimates that seven to ten court days will be needed for trial.
16
     19.    DISCLOSURE OF NON-PARTY INTERESTED ENTITIES OR PERSONS:
17
            The Parties have both filed their Certification of Interested Entities or Persons as required
18
     by Civil Local Rule 3-15. Plaintiff WSI represented that it does not have a parent corporation and
19
     that BlackRock, Inc., a publicly held corporation, owns ten percent (10%) or more of WSI’s
20
     stock. Amazon represented that it does not have a parent corporation and no publicly held
21
     corporation owns ten percent (10%) or more of Amazon’s stock.
22
     20.    PROFESSIONAL CONDUCT:
23
            All attorneys of record have reviewed the Guidelines for Professional Conduct for the
24
     Northern District of California.
25
     21.    OTHER:
26
            There are no other issues to report at this time.
27

28
                                                                       FURTHER JOINT CASE MANAGEMENT
                                                    10             STATEMENT, CASE NO. 18-CV-07548-AGT
     Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 12 of 13



 1
     Dated: August 28, 2020                          ORRICK, HERRINGTON & SUTCLIFFE LLP
 2

 3                                                By:               /s/ Annette Hurst
                                                                    ANNETTE HURST
 4
                                                        Attorney for Plaintiff Williams-Sonoma, Inc.
 5

 6
              I, Annette Hurst, am the ECF user whose ID and password are being used to file this
 7   Further Joint Case Management Statement. In compliance with General Order 45, X.B., I hereby
 8   attest that Daralyn J. Durie has concurred in this filing.

 9
     Dated: August 28, 2020                          DURIE TANGRI LLP
10

11                                                By:             /s/ Daralyn J. Durie
                                                                   DARALYN J. DURIE
12                                                       Attorney for Defendant Amazon.com, Inc.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                  FURTHER JOINT CASE MANAGEMENT
                                                11            STATEMENT, CASE NO. 18-CV-07548-AGT
     Case 3:18-cv-07548-AGT Document 128 Filed 08/28/20 Page 13 of 13



 1                                       CERTIFICATE OF SERVICE

 2           I, Annette Hurst, certify that on the 28th day of August 2020, I caused the foregoing

 3   document to be electronically transmitted to the Clerk of the Court using the ECF System for filing

 4   and transmittal of a Notice of Electronic Filing to the ECF registrants and attorneys of record in

 5   this case.

 6
                                                                  _   /s/ Annette Hurst______
 7                                                                    ANNETTE HURST
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                                     FURTHER JOINT CASE MANAGEMENT
                                                  12             STATEMENT, CASE NO. 18-CV-07548-AGT
